721 N.W.2d 193 (2006)
Michael COLTON, Personal Representative of the Estate of Alexis Hall, Plaintiff-Appellee,
v.
Devkumar S. NANDAMUDI, M.D., a/k/a Development S. Nandamudi, M.D., and Children's Health Care of Port Huron, Defendants-Appellants, and
Port Huron Hospital, Defendant-Appellee.
Docket No. 131372. COA No. 268533.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the April 28, 2006 order of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.